     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 1 of 36



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


RALPH JORDAN, Individually and              §
and On Behalf of All Others                 §
Similarly Situated,                         §
                                            §
                     Plaintiff,             §
                                            §
v.                                          §       CIVIL ACTION NO. H-16-1808
                                            §
HELIX ENERGY SOLUTIONS GROUP,               §
INC.,                                       §
                                            §
                     Defendant.             §



                        MEMORANDUM OPINION AND ORDER


       Plaintiff Ralph Jordan ("Jordan" or "Plaintiff") brought this

action     against    defendant     Helix       Energy    Solutions      Group,    Inc.,

("Helix" or "Defendant")           asserting claims             for violation of the

overtime provisions of the Fair Labor Standards Act                       ("FLSA"),   29

U.S.C.     §§   207 and 211. 1    Pending before the court are Defendant

Helix Energy Solutions Group,          Inc.'s Motion for Summary Judgment

("Defendant's MSJ")        (Docket Entry No.             27),    and Plaintiff Ralph

Jordan's Motion for Partial Summary Judgment ("Plaintiff's MPSJ")

(Docket Entry No. 29).           For the reasons stated below, Plaintiff's

MPSJ will be denied, plaintiff's objection to certain paragraphs of

the Kenric McNeal Declaration will be overruled, and Defendant's

MSJ will be denied.



       1
      See Plaintiff's Original              Complaint           ("Complaint"),    Docket
Entry No. 1, p. 2 ~~3-4.
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 2 of 36




                   I.   Factual and Procedural Background

A.    Factual Background

           Helix    provides,   inter    alia,      rigless   offshore       well

intervention services using specialized well intervention vessels.

Jordan and the only other individual to opt-in to this action,

Christopher Gordon ("Gordon"), worked as drillers on Helix's Q4000

and Q5000 vessels, respectively.         Both the Q4000 and the Q5000 are

semisubmersible rigless vessels used to conduct well intervention

in water depths of up to 10, 000            feet.    Kenric McNeal,      Helix's

Director of Human Resources, states in his declaration that because

these vessels are rigless no actual drilling occurs. 2            Each vessel

has a drill crew consisting of some combination of roughnecks,

assistant derrickmen, derrickmen, and assistant drillers,                all of

whom are classified as non-exempt and paid on an hourly basis with

overtime. 3    On the vessels the drill crew is supervised by the




       2
      Declaration    of  Kenric    McNeal   ("McNeal   Declaration"),
Exhibit A to Defendant's MSJ, Docket Entry No. 27-1, p. 2 ~~ 3-5.
Although plaintiffs object to ~~8-9 of the McNeal Declaration as
inadmissible parole evidence, see Plaintiff Ralph Jordan's Response
in Opposition     to   Defendant's   Motion   for  Summary   Judgment
("Plaintiff's Response"),     Docket Entry No.       35, pp.   23-24,
plaintiffs have not objected to other paragraphs the declaration.
All page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.
       3
      McNeal Declaration,       Exhibit A to        Defendant's   MSJ,    Docket
Entry No. 27-1, p. 2 ~6.

                                      -2-
    Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 3 of 36



driller. 4     Helix classified the driller position as exempt, and at

all relevant times, plaintiffs were aware of that classification. 5

        A driller spends the majority of his time sitting in a control

room, monitoring a series of computer screens to ensure that the

well intervention operations are running smoothly. 6                 Drillers also

review the well program with the toolpusher, company man,                    subsea

engineer,       superintendents,     and   any    service   hands,    and   if   the

driller disagrees with any portion of the well program, he makes

recommendations to the toolpusher. 7             Drillers also supervise drill

crews. 8      Drillers complete performance appraisal evaluations for

their       drill   crew   members   every    hitch,   which   entails      scoring


        4
      Driller Job Description, Exhibit D-1 to Defendant's MSJ,
Docket Entry No. 27-9, p. 1.       See also Oral and Videotaped
Deposition Ralph C. Jordan ("Jordan Deposition"), pp. 54:19-57:20,
Exhibit D to Defendant's MSJ, Docket Entry No. 27-8, pp. 5-6.
        5
      See Oral Videotaped Deposition Mr. Christopher L. Gordon
("Gordon Deposition"), p. 56:5-12, Exhibit C to Defendant's MSJ,
Docket Entry No. 27-3, p. 6.
        6
      See Jordan Deposition, pp. 50:23-51:16, 66:10-20, 92:3-93:5,
Exhibit D to Defendant's MSJ, Docket Entry No. 27-8, pp. 4, 7, 13-
14; Gordon Deposition, pp. 57:21-59:16, 112:15-113:12, Exhibit C to
Defendant's MSJ, Docket Entry No. 27-3, pp. 7, 18-19.
        7
      Jordan Deposition, pp. 66:21-69:11, Exhibit D to Defendant's
MSJ, Docket Entry No. 27-8, pp. 7-8; Gordon Deposition, pp. 122:1-
131:9; Exhibit C to Defendant's MSJ, Docket Entry No. 27-3, pp. 21-
23.
        8
      Jordan Deposition, pp. 54:19-553, Exhibit D to Defendant's
MSJ, Docket Entry No. 27-8, p. 5.    See also Oral Deposition of
Helix Rig Supervisor Chad Crenshaw      ("Crensahw Deposition"),
pp. 5:1-3 (stating his position as Rig Supervisor), 9:24-10:4,
45:3-16, Exhibit E to Defendant's MSJ, Docket Entry No. 27-15,
pp.3, 4 and 8.

                                        -3-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 4 of 36



individuals on competency and commenting on areas of strength and

areas in need of training. 9

     Helix hired Jordan as an assistant driller in February of

2008, and Jordan worked in that position until October of 2013 when

he was promoted to the position of driller. 10             Jordan worked as a

driller     from October   of   2013   until   June   of   2016   when   he   was

discharged. 11   Helix calculated Jordan's pay on a daily basis, which

during his employment as a driller, ranged from $923.00-$1,014.00

per day. 12    Jordan's daily rate of pay stayed constant regardless

of the number of hours he worked in a day. 13           Jordan was paid on a

bi-weekly basis and he always received more than $455.00 for any

week that he worked. 14     Jordan earned more than $100,000.00 each

complete year he worked as a driller. 15

     9
      Jordan Deposition, pp. 72:22-77:16, Exhibit D to Defendant's
MSJ, Docket Entry No. 27-8, pp. 8-10; Gordon Deposition, pp. 63:19-
25, 90:9-91:21, Exhibit C to Defendant's MSJ, Docket Entry No. 27-
3, pp. 8 and 14; Crensahw Deposition, pp. 16:3-17:4, 45:11-13,
Exhibit E to Defendant's MSJ, Docket Entry No. 27-15, pp. 5-6, 8.
     10
      Jordan Deposition, p. 46:10-19, Exhibit D to Defendant's MSJ,
Docket Entry No. 27-8, p. 3;    McNeal Declaration, Exhibit A to
Defendant's MSJ, Docket Entry No. 27-1, p. 3 ~11.
     11
      McNeal Declaration,        Exhibit A to Defendant's MSJ,           Docket
Entry No. 27-1, p. 3 ~12.
     12
      Jordan Deposition, pp. 83:22-84:7, Exhibit D to Defendant's
MSJ, Docket Entry No. 27-8, p. 11.
     13
          Id. at 87:13-15, Docket Entry No. 27-8, p. 12.
     14
          Id. at 86:6-8, Docket Entry No. 27-8, p. 12.
     15
          Id. at 84:8-85:16,    Docket Entry No.      27-8,   pp. 11-12.    See
                                                                (continued ... )

                                       -4-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 5 of 36



     Helix hired Gordon as       a   driller   in November of    2013,     and

Gordon worked in that position until           June of 2015 when he was

discharged. 16   Helix rehired Gordon as a driller in July of 2015 and

he worked in that position until           December of 2016 when he was

demoted to the position of assistant driller. 17         Helix calculated

Gordon's pay on a daily basis,        which during his employment as a

driller, ranged from $923.00-$985.00 per day. 18      Gordon's daily rate

of pay stayed constant regardless of the number of hours he worked,

he was paid on a bi-weekly basis, always received more than $455.00

in any week that he worked, and earned more than $100,000.00 each

year he worked as a driller. 19




     15
       ( • • • continued)
also Jordan's 2014-2016 W2s, Exhibit D-6 to Defendant's MSJ, Docket
Entry No. 27-14.
     16
      Gordon Deposition, pp. 55:9-11, 75:2-14, Exhibit C to
Defendant's MSJ, Docket Entry No. 27-3, pp. 6 and 10. See also
Gordon's Offer of Employment, Exhibit C-2 to Defendant's MSJ,
Docket Entry No. 27-5.
     17
      Gordon Deposition, pp. 75:15-18, 78:14-21, 118:20-25, Exhibit
C to Defendant's MSJ, Docket Entry No. 27-3, pp. 10, 11, and 20.
See also Gordon's Rehire Letter, Exhibit C-3 to Defendant's MSJ,
Docket Entry No. 27-6.
     18
      Gordon Deposition, pp. 55:12-15, Exhibit C to Defendant's
MSJ, Docket Entry No. 27-3, p. 6; See also Gordon's Offer of
Employment, Exhibit C-2 to Defendant's MSJ, Docket Entry No. 27-5;
and Gordon's Rehire Letter, Exhibit C-3 to Defendant's MSJ, Docket
Entry No. 27-6.
     19
      Gordon Deposition, pp. 54:7-55:18 Exhibit C to Defendant's
MSJ, Docket Entry No. 27-3, p. 6. See also Gordon's 2014-2016 W2s,
Exhibit C-4 to Defendant's MSJ, Docket Entry No. 27-7.

                                     -5-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 6 of 36




B.     Procedural History

       On     June    23,    2016,       Jordan            filed   an    Original         Complaint,

individually and on behalf of all                            others     similarly situated,

seeking damages         for unpaid overtime wages pursuant to the FLSA

based on allegations that Helix misclassified him as exempt and

improperly       paid       him     on     a    day        rate    basis   with      no     overtime

compensation. 20

      On July 18,           2016,    Helix filed its Original Answer denying

plaintiff's          allegations,              and     asserting         several     affirmative

defenses, including that Jordan was exempt from the FLSA's overtime

requirements           under         the         executive,             highly      compensated,

administrative, and combination exemptions. 21

       The parties stipulated to conditional certification, 22 and only

one other individual,               Christopher Gordon                ("Gordon") ,    joined the

class. 23




       20
            See Complaint, Docket Entry No. 1, pp. 1, 4-5.
      21
       See Defendant Helix Energy Solutions Group, Inc.'s Original
Answer and Affirmative Defenses to Plaintiff's Original Complaint
("Original Answer"), Docket Entry No. 7, p. 2 '][3.       See also
Defendant's Response, Docket Entry No. 36, p. 10 n.1 ("Helix
withdraws its affirmative defense on the professional exemption.") .
      22
      See Stipulation and Order Signed by Judge Lake                                             Re:
Conditional Certification and Notice, Docket Entry No. 15.
      23
            See Notice of Consent, Docket Entry No. 18.

                                                     -6-
      Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 7 of 36




        On April 27, 2018, Helix filed Defendant's MSJ, asserting that

no genuine issues of material fact exist that Jordan and Gordon are

exempt        under     two    FLSA    exemptions:         the     executive    and    highly

compensated exemptions, that it is entitled to summary judgment on

the    issue      of    willfulness,        and    that     fact    issues    exist    on   the

administrative and combination exemptions. 24

        On April 30, 2018, Jordan filed his MPSJ, arguing that Helix

waived its right to assert FLSA exemptions as affirmative defenses,

and that even if it did not waive its affirmative defenses, Helix

cannot        meet     its    burden   on   the        executive,    highly    compensated,

administrative, combination, professional, and foreign exemptions,
                                                                                  25
and that Helix cannot prove that it acted in good faith.

        Both parties have filed responses in opposition to the other
                                                  26
party's summary judgment motion,                       and replies in support of their

respective motions for summary judgment. 27



        24
             Defendant' s MSJ, Docket Entry No. 27.
        25
             Plaintiff's MPSJ, Docket Entry No. 29.
        26
      See Plaintiff's Response, Docket Entry No. 35; Defendant
Helix Energy Solutions Group, Inc.'s Response to Plaintiffs'
Partial Motion for Summary Judgment ("Defendant's Response"),
Docket Entry No. 36.
        27
      See Defendant Helix Energy Solutions Group, Inc.'s Reply in
Support of Defendant's Motion for Summary Judgment ("Defendant's
Reply"), Docket Entry No. 37; Plaintiff Ralph Jordan's Reply in
Support of His Motion for Partial Summary Judgment ("Plaintiff's
Reply"), Docket Entry No. 38.

                                              -7-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 8 of 36



                                II. Standard of Review

        Summary judgment is warranted if the movant establishes that

there is no genuine dispute as to any material fact and that it is

entitled to judgment as a matter of law.                        Fed. R. Civ. P. 56(a).

An   examination         of   substantive       law       determines      which    facts    are

material.        Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510

( 1986) .       Material facts are those facts that "might affect the

outcome of the suit under the governing law."                       Id.    A genuine issue

as   to     a   material      fact   exists     if    the     evidence    is   such   that    a

reasonable trier of fact could resolve the dispute in the nonmoving

party's favor.           Id. at 2511.      The Supreme Court has interpreted the

plain     language       of   Rule    56 (a)   to mandate         the    entry of     summary

judgment        "after    adequate      time    for       discovery      and   upon   motion,

against a party who fails to make a showing sufficient to establish

the existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial."                             Celotex

Corp. v. Catrett, 106 S. Ct. 2548, 2552                        (1986).     The movant must

inform the court of the basis for summary judgment and identify

relevant        excerpts       from     pleadings,            depositions,        answers    to

interrogatories, admissions, or affidavits that demonstrate there

are no genuine fact issues.                Id. at 2553.

        If the dispositive issue is one on which the moving party will

bear the burden of proof at trial, the moving party "must produce

evidence        that   'would entitle          it    to   a    directed    verdict    if    the


                                               -8-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 9 of 36



evidence        went     uncontroverted             at      trial.'"     Dallas/Fort          Worth

International Airport Board v. INet Airport Systems, Inc., 819 F.3d

245, 255 (5th Cir. 2016)               (quoting International Shortstop, Inc. v.

Rally's,    Inc.,      939      F.2d 1257,          1264-65      (5th    Cir.     1991)).         For

example if a defendant moves for summary judgment on the basis of

an affirmative defense, "it must establish beyond dispute all of

the defense's essential elements."                        Bank of Louisiana v. Aetna U.S.

Healthcare       Inc.,     468    F.3d       237,     241     (5th   Cir.     2006).         If   the

dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden

by   merely      pointing        out    that        the     evidence     in     the    record      is

insufficient with respect to an essential element of the nonmoving

party's claim.         Celotex, 106 S. Ct. 2553.

        If the movant satisfies its initial burden, the burden shifts

to the nonmoving party to show by affidavits, depositions, answers

to interrogatories,             admissions on file,              or other evidence that

summary    judgment        is    not   warranted because                genuine       fact   issues

exist.     Celotex, 106 S. Ct. 2553.                     The nonmovant may not rest upon

the pleadings, but must identify specific facts that establish a

genuine issue for trial.               Id.    In reviewing the evidence "the court

must    draw all       reasonable        inferences          in favor       of the      nonmoving

party, and it may not make credibility determinations or weigh the

evidence."       Reeves v. Sanderson Plumbing Products, Inc., 12 0 S. Ct.

2097,    2110    (2000).        Factual controversies are to be resolved in


                                                -9-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 10 of 36



favor of the nonmovant,               "but only when         .          . both parties have

submitted evidence of contradictory facts."                         Little v. Liquid Air

Corp., 37 F. 3d 1069, 1075 (5th Cir. 1994)                       (en bane) (per curiam).

"When parties file cross-motions for summary judgment,                              [the court

must]        review    'each      party's   motion     independently,             viewing    the

evidence        and    inferences      in    the     light       most    favorable      to   the

nonmoving party."            Cooley v. Housing Authority of City of Slidell,

747 F.3d 295, 298 (5th Cir. 2014)                  (quoting Ford Motor Co. v. Texas

Department of Transportation, 264 F.3d 493, 498 (5th Cir. 2001)).



                   III.      Cross-Motions for Summary Judgment

        Jordan        has   alleged    that     he    and    Gordon        were     non-exempt

employees        under      the   FLSA and     that    Helix      violated        the   FLSA by

failing to pay them overtime. 28              Helix has responded that Jordan and

Gordon were exempt from the FLSA's overtime requirements under the

executive, administrative, professional, combination, and/or highly

compensated employee exemptions. 29 Helix argues that it is entitled

to summary judgment that Jordan and Gordon were exempt from the

FLSA's overtime provisions as a matter of law under the executive

and highly-compensated exemptions, and, if not, that plaintiffs are



        28
             See Complaint, Docket Entry No. l.

       See Original Answer, Docket Entry No. 7, p. 2 ~3.
        29
                                                          See also
Defendant's Response, Docket Entry No. 36, p. 10 n.1 ("Helix
withdraws its affirmative defense on the professional exemption.") ,
p.10 n.6 (same).

                                              -10-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 11 of 36



unable to establish that any violation of the FLSA was willful. 30

Jordan argues that plaintiffs are entitled to summary judgment that

he and Gordon are not exempt from the FLSA's overtime provisions as

a matter of law under the executive, administrative, professional,

combination, highly compensated, and foreign employee exemptions,

and   that     Helix   did   not   have    a   good   faith   basis   for     its      pay

practices. 31    Jordan also argues that Helix has waived its exemption

and good faith defenses by failing to plead the factual basis for

them. 32    Helix argues in response that it never asserted the foreign

exemption,      that   it    withdraws     its   affirmative     defense          on   the

professional exemption, and that genuine issues of material fact

preclude granting plaintiff's motion for summary judgment that he

and Gordon are not exempt under the administrative and combination

exemptions. 33     Helix also argues that its affirmative defenses are

sufficiently pleaded. 34




      30
      Defendant' s MSJ,  Docket Entry No.    27,  pp.  6,  11-20;
Defendant's Response, Docket Entry No. 36, pp. 16-17 and 19-26.
      31
      Plaintiff' s MPSJ, Docket Entry No. 2 9, pp.                     17,        23-36;
Plaintiff's Response, Docket Entry No. 35, pp. 23-41.
      32
      Plaintiff' s MPSJ, Docket Entry No. 29, pp. 17,                       19,    21-23
(exemption defenses), and 34-35 (good faith defenses).
      33
      Defendant's Response, Docket Entry No. 36, p. 10 n.1, p. 26
n.6, and pp. 27-32.
      34
           Id. at 17-18.

                                          -11-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 12 of 36



A.      Applicable Law

        The FLSA provides that "[n]o employer shall employ any of his

employees . . . for a workweek longer than forty hours                                     unless

such employee receives compensation for his employment in excess of

the hours above specified at a rate not less than one and one-half

times    the    regular          rate    at    which     he   is   employed."         29   u.s.c.
§    207 (a) (2).          The    FLSA     does,       however,     include      a    number     of

exemptions to this requirement.                     See Zannikos v.         Oil Inspections

(U.S.A.), Inc., 605 F. App'x 349, 352 (5th Cir. 2015)                            (per curiam)

("Certain       employees,             however,     are       exempt    from    the     overtime

requirements        [of the        FLSA] . ") .        Workers     employed in bona            fide

executive,      administrative,               or professional capacities are exempt

from the FLSA's overtime requirements.                          See 29 U.S.C. § 213(a) (1)

(exempting      from       §     207    "any    employee       employed    in    a    bona     fide

executive, administrative, or professional capacity                                    .").     The

Department of Labor ("DOL"), which is tasked with administering the

FLSA, 29 U.S.C.        §    204, has published regulations that define these

exemptions.         Pursuant to the DOL regulations highly compensated

employees who perform at least one of the duties of an executive,

administrative, or professional employee are exempt from the FLSA's

overtime requirements, see 29 C.F.R.                      §    541.601, and employees who

perform "a       combination of               exempt     duties                for    executive,

administrative[,           and]    professional[]                      employees," are also

exempted from the FLSA' s                 overtime requirements.                See 2 9 C. F. R.

§    541.708.

                                                  -12-
  Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 13 of 36



        "[T]he general rule [is] that the application of an exemption

under the [FLSA]            is a matter of affirmative defense on which the

employer has the burden of proof."                      Corning Glass Works v. Brennan,

94 S.        Ct.   2223,    2229    (1974).       "[T] he ultimate determination of

whether an employer qualifies for an exemption under the FLSA is a

question of law."            Singer v. City of Waco, Texas, 324 F.3d 813, 818

(5th Cir. 2003), cert. denied, 124 S. Ct. 1406 (2004)                          (citing Lott

v. Howard Wilson Chrysler-Plymouth,                      Inc., 203 F.3d 326,        331   (5th

Cir. 2000)). "That ultimate determination, however, relies on many

factual determinations that can be resolved by a jury."                             Id.   See

also Zannikos,             605 F.    App' x at 352         ("Whether an employee falls

within an exemption is a question of law; the amount of time the

employee devotes to particular duties, as well as the significance

of those duties, are questions of fact.").

        Jordan      asserts        that   the    FLSA exemptions must          be   narrowly

construed          against    the    employer. 35          Exemptions   from    the   FLSA' s

general        rule    have     long      been     construed     narrowly      against    the

employer.          See Allen v. Coil Tubing Services, L.L.C., 755 F.3d 279,

283 (5th Cir. 2014)            (citing Songer v. Dillon Resources, Inc., 618

F. 3d 467, 471 (5th Cir. 2010)).                  However, in Encino Motorcars, LLC

v. Navarro,         138 S. Ct.        1134       (2018),    the Supreme Court rejected

that premise stating:

        The [circuit court] also invoked the principle that
        exemptions to the FLSA should be construed narrowly . . .


        35
             Plaintiff's MPSJ, Docket Entry No. 29, pp. 19-21.

                                                 -13-
      Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 14 of 36



          We reject this principle as a useful guidepost for
        interpreting the FLSA.      Because the FLSA gives no
        "textual indication" that is exemptions should be
        construed narrowly, "there is no reason to give [them]
        anything other than a fair (rather than a 'narrow')
        interpretation."     The narrow-construction principle
        relies on the flawed premise that the FLSA "pursues" its
        remedial purpose "at all costs." But the FLSA has over
        two dozen exemptions in§ 213(b) alone, including the one
        at issue here.   Those exemptions are as much a part of
        the FLSA's purpose as the overtime-pay requirement.   We
        thus have no license to give the exemption anything but
        a fair reading.

Id. at 1142.           The Fifth Circuit has now held that FLSA exemptions

are     to     be   given     a     "fair    reading."        Carley      v.        Crest     Pumping

Technologies,             L.L.C.,    890    F.3d 575,      579     (5th   Cir.        2018)        ("The

Supreme        Court      recently clarified that             courts      are       to    give      FLSA

exemptions           'a      fair     reading,'       as      opposed      to         the     narrow

interpretation previously espoused by this and other circuits.").



B.      Helix Has Not Waived Its Affir.mative Defenses

        Asserting          that     "Helix    has     done    nothing          in    the      way    of

identifying "the factual basis for the applicability of any [FLSA]

exemption, " 36        and    that    "Helix    has    done      nothing        in    the     way    of

identifying          the     particular       good    faith      defense ( s)        on     which     it

intends to rely, and it has done even less in the way of alleging

facts that, if true, would allow it to prevail on its defense ( s) , " 37

plaintiffs          argue     that    the    court    should      enter    judgment           on    the


        36
             Id. at 22.
        37
             Id. at 34.

                                               -14-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 15 of 36



pleadings     dismissing   Helix's   exemption defenses     with   prejudice

under Federal Rule of Civil Procedure 12(c) . 38

     Helix responds that its affirmative defenses are specifically
                                      39
pleaded in its Original Answer,             and specifically enumerated in

response to plaintiff's Tenth Interrogatory. 40

     Plaintiffs reply that "Helix claims that the requisite factual

detail is contained in its discovery response," 41 but that pursuant

to Federal Rule of Civil Procedure 12(d), "[t]he Court                  . is

prohibited from considering that evidence." 42

     Rule 8(c) (1) of the Federal Rules of Civil Procedure requires

a litigant to "affirmatively state any avoidance or affirmative

defense."      Fed. R. Civ. P. 8 (c) (1).      "Failure to timely plead an

affirmative defense may result in waiver and the exclusion of the

defense from the case."       LSREF2 Baron, L.L.C. v. Tauch,        751 F.3d

394, 398 (5th Cir. 2014).     "The traditional standard for [pleading]

affirmative defenses is that they must contain 'enough specificity

or factual particularity to give the plaintiff "fair notice" of the

defense that is being advanced.'"           United States ex. rel Parikh v.



     38
          Id. at 23.
     39
          Defendant's Response, Docket Entry No. 36, p. 17.
     40
      Id. at 17-18 (citing Interrogatory 10 attached as Exhibit F
to Defendant's Response, Docket Entry No. 36-17, pp. 3-4).
     41
          Plaintiff's Reply, Docket Entry No. 38, p. 5.



                                     -15-
      Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 16 of 36



Citizens Medical Center,             302   F.R.D.     416,   418   (S.D.      Tex.   2014)

quoting Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999)).

The     fair    notice    standard    applied       to    affirmative      defenses     in

Woodfield was derived from the pleading standard for complaints

then in effect under Conley v. Gibson, 78 S. Ct. 99 (1957), i.e.,

"'a short and plain statement of the claim'                    that will give the

defendant fair notice of what the plaintiff's claim is and the

grounds upon which it rests."                Id. at 103.       The Supreme Court's

subsequent decisions in Bell Atlantic Corp. v. Twombly, 127 S. Ct.

1955 (2007), and Ashcroft v. Iqbal, 129 S. Ct. 1937                        (2009), have

changed the pleading standard for complaints to require factual

content that allows the court to draw a reasonable inference that

the claim is plausible.            Twombly, 127 S. Ct. at 1965; Iqbal, 129 S.

Ct. 1937 at 1949-50.

        The    Fifth     Circuit    has    not    decided    whether    the     pleading

standard announced in Twombly and Iqbal extends to affirmative

defenses,       and district courts in this circuit are split on the

issue.        See Parikh, 302 F.R.D. at 418 (listing cases).                   The Fifth

Circuit has applied the fair notice standard in opinions after

Twombly and Iqbal          suggesting that          the   lesser   standard of fair

notice remains the appropriate standard for affirmative defenses.

See,    ~'      LSREF2, 751 F.3d at 398; Garrison Realty, L.P. v. Fouse

Architecture & Interiors,            P.C.,       546 F. App'x 458,      465    (5th Cir.

2013)    (per curiam).      Nevertheless, in this case it is not necessary


                                           -16-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 17 of 36



to choose between the standards because Helix not only identified

in its Original Answer the specific affirmative defenses on which

it relies in its motion for summary judgment, but also provided

plaintiffs the factual basis for those defenses well before the

pending motions for summary judgment were filed.

     Helix        included   in   its   answer    the   following     statements

regarding affirmative defenses:

     3.         Based upon information and belief,        with the
                exception of assistant drillers, Plaintiff, other
                drillers, and other day-rate workers are exempt
                from the overtime provisions of 2 9 U.S. C. § 2 07
                pursuant to the provisions of 29 U.S.C. § 213,
                including     the    administrative,     executive,
                professional exemptions, some combination thereof,
                and/or the highly compensated employee exemption.
                Assistant drillers are paid on an hourly basis with
                overtime compensation for hours worked over forty
                in a workweek.

     4.         Any acts or omissions by Helix with respect to the
                payment of wages to its assistant drillers,
                drillers, and day-rate workers, like Plaintiff,
                were undertaken in good faith reliance on the
                regulations and interpretations of the Wage Hour
                Administration of the United States Department of
                labor and/or legal advice or opinions from outside
                counsel and were based on long-standing industry
                standards and practices. 43

     An exemption must be asserted as an affirmative defense to a

claim under the FLSA.        See Brennan, 94 S. Ct. at 222 9 ("the general

rule [is] that the application of an exemption under the [FLSA] is

a matter of affirmative defense on which the employer has                    the

burden     of    proof") .   Because    Helix's   Original    Answer   provided


     43
          0riginal Answer, Docket Entry No. 7, p. 2          ~~3-4.

                                        -17-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 18 of 36



specificity by identifying both the specific exemptions in the FLSA

on which Helix seeks summary judgment,                 i.e.,    the executive and

highly compensated employee exemptions, and good faith, Helix did

not waive these affirmative defenses.                See Woodfield, 193 F.3d at

362 (pleading the name of an affirmative defense may be sufficient

to avoid waiver).      See also Lucas v. NOYPI, Inc., No. Civ. A. H-11-

1940, 2012 WL 4754729, at *2           (S.D. Tex. October 3, 2012), aff'd,

536 F. App'x 416 (5th Cir. 2013)          (finding that defendant properly

raised the affirmative defense for the Motor Carrier Act Exemption

when the defendant stated in their answer "Defendants affirmatively

plead that they were not required to pay overtime to Plaintiff

because his position was subject to an exemption to the payment of

overtime under the FLSA, including, but not limited to, the motor

carrier exemption in Section 13 (b) (1) of the FLSA. "); Rodriguez v.

Physician Laboratory Services, LLC, Civil Action No. 7:13-CV-622,

2014 WL 847126,      at   *3   (S.D.   Tex.    March 4,       2014)   (holding that

merely seeking to "invoke the 'good faith defense' .                  . [g] ives the

plaintiff fair notice of the nature of the defense, and avoids an

unfair surprise with an unexpected defense").                  See also Franks v.

Tyhan,   Inc., No.    CV H-15-191,     2016 WL 1531752, at *3               (S.D.    Tex.

April 15, 2016)      (to plead the affirmative defense of an exemption

from the FLSA successfully, the defendant need only identify the

exemption of the FLSA by name); Floridia v. DLT 3 Girls, Inc., No.

4:11-CV-3624,   2012      WL   1565533,   at    *4    (S.D.    Tex.   May    2,     2102)


                                       -18-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 19 of 36



(accepting a good faith defense that stated that "Defendants' acts

or omissions, if found to be in violation of the FLSA, were in good

faith and based upon reasonable grounds for believing that its

actions did not violate the FLSA.").

       Even a technical failure to comply precisely with the pleading

requirements       of      Rule     8(c)       may     be    excused          as     long      as     "the

affirmative defense is raised in the trial court in a manner that

does not result in unfair surprise."                        Rogers v. McDorman, 521 F.3d

381,   385    (5th Cir.         2008)).         At the heart of Rule                   8 (c)    is       the

concern that a "defendant should not be permitted to 'lie behind a

log' and ambush a plaintiff with an unexpected defense."                                        Id.       "A

defendant      does     not     waive      a     defense         if     it    was     raised        at     a

'pragmatically sufficient time' and did not prejudice the plaintiff

in its ability to respond."                      LSREF2,         751    F. 3d at      398      (quoting

Rogers,      521   F. 3d   at     386).     "Unfair         surprise          and    prejudice           are

central concerns underlying the requirement that a defendant timely

plead affirmative defenses."                    Id. at 402.

       Plaintiffs do not and cannot contend that they were surprised

by the motion for             summary judgment based on the executive and

highly    compensated         employee         exemptions         to        the    FLSA' s     overtime

requirements         because       in      addition         to     naming           these      specific

affirmative defenses in its Original Answer,                                 Helix provided the

factual      basis      for       them     in     response             to    plaintiff's            Tenth

Interrogatory:


                                                -19-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 20 of 36



        Helix submits that Driller position, held by Plaintiff,
        is  exempt   under   the  seaman,   highly   compensated,
        administrative and/or executive exemptions, and/or some
        combination thereof.   Drillers work offshore.  They are
        exempt because they make well in excess of $100,000.
        Drillers do not "drill" per se but rather supervise the
        activities of the drill crew, including al drilling
        documentation, logs, and International Association of
        Drilling Contract paperwork.    Drillers customarily and
        regularly direct the work of two or more subordinate
        members of the drill crew.   Drillers also work with the
        Superintendent and the oil and gas client to review and
        revise various aspects of the well program.      Drillers
        also ensure that the dimensions of the bottom hole
        assembly components are measured and logged.     Drillers
        generally perform non-manual work directly related to
        Helix's business and that of its customers.          They
        exercise discretion and independent judgment regarding
        matters of significance, and they provide suggestions and
        recommendations on the advancement of other drill crew
        members. 44

       Although plaintiffs argue that Rule 12(d) prohibits the court

from         considering         Helix's     response      to   plaintiff's      Tenth

Interrogatory in ruling on their Rule 12(c) motion for judgment on

the pleadings,            plaintiff's reliance on Rule 12 (d)           is misplaced.

Rule 12(c) of the Federal Rules of Civil Procedure provides: "After

the pleadings are closed - but early enough not to delay trial - a

party        may   move    for    judgment    on    the   pleadings."     Rule   12(d)

provides:

        If, on a motion under Rule .   . 12(c), matters outside
        the pleadings are presented to and not excluded by the
        court, the motion must be treated as one for summary
        judgment under Rule 56. All parties must be given a
        reasonable opportunity to present all material that is
        pertinent to the motion.


        44
       Defendant' s Response, Docket Entry No. 36, pp. 17-18 (quoting
Interrogatory 10, Exhibit F to Defendant's Response, Docket Entry
No. 36-17, pp. 3-4).

                                             -20-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 21 of 36



Fed. R. Civ. P. 12(d).

       The   parties     to   this   action       have    both       filed    a    motion     for

summary judgment that cite matters outside the pleadings.                                   Both

parties have also filed a response to the opposing party's motion,

and a reply in support of their own summary judgment motion.                                Each

of these filings reference matters outside of the pleadings that

have   not    been excluded by         the     court.         Accordingly,          the    court

concludes that both parties have received a reasonable opportunity

to present all material that is pertinent to the pending motions.

Under these circumstances Rule 12(d) does not prohibit the court

from   considering       evidence      submitted         by    Helix     in       response     to

Jordan's motion for judgment on the pleadings under Rule 12(c) but,

instead, requires the court to treat that motion as one for summary

judgment     under     Rule   56    pursuant      to    which matters             outside     the

pleadings may be considered.

       Because Helix not only identified in its Original Answer the

specific      affirmative      defenses      on    which       it     intended       to    rely,

including those        on which it       seeks         summary       judgment,      i.e.,     the

executive and highly compensated employee exemptions,                                but     also

provided     plaintiffs       the    factual      basis       for     those       defenses     in

response to interrogatories provided to plaintiffs well before the

pending      motions    for    summary       judgment         were     filed,      the     court

concludes that Helix has not waived those affirmative defenses, and

that plaintiffs are not entitled to summary judgment on that basis.




                                          -21-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 22 of 36


C.      Fact Issues Regarding Whether Plaintiffs Were Paid on a Salary
        Basis Preclude Granting Either Party's Summary Judgment Motion

        Because Helix has withdrawn its assertion of the professional

exemption, and stated that it never pleaded the foreign exemption,

the issue before the court is the applicability of the executive,

administrative,           combination,          and   highly    compensated          employee

exemptions.        Helix argues that it is entitled to summary judgment

that     Jordan    and        Gordon    were    exempt   from   the      FLSA' s     overtime

provisions as a matter of law under the executive and highly-
                                   45
compensated exemptions,                 and that genuine issues of material fact

preclude granting plaintiff's motion for summary judgment that he

and Gordon are not exempt under the administrative and combination

exemptions. 46         Plaintiffs argue that they are entitled to summary

judgment        that     they    are    not     exempt   from   the      FLSA's      overtime

provisions as a matter of law under any of these exemptions. 47

        Common to each of the exemptions at issue is the requirement

that the employee be paid on a salary basis of at least $455 per

week.        29 C.F.R.    §   541.600 (a)      ("To qualify as an exempt executive,

administrative or professional employee under section 13(a) (1) of

the [FLSA], an employee must be compensated on a salary basis at a

rate of not less than $455 per week.                             exclusive of board,



        45
      Defendant's MSJ,   Docket Entry No.    27, pp.   6,  11-20;
Defendant's Response, Docket Entry No. 36, pp. 16-17 and 19-26.
        46
      Defendant' s Response,                Docket Entry No.      3 6,    p.   2 6 n. 6,   and
pp. 27-32.
        47
      Plaintiff' s MPSJ, Docket Entry No. 2 9, pp.                             17,     2 3-36;
Plaintiff's Response, Docket Entry No. 35, pp. 23-41.

                                               -22-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 23 of 36


lodging or other facilities.").         See also 29 C.F.R. § 541.100 (a)      (1)

(executive employees); 29 C.F.R. § 541.200(a) (1)            (administrative

employees);   29 C.F.R.     § 541.601     (highly compensated employees);

IntraComm, Inc. v. Bajaj, 492 F.3d 285, 295-96 (4th Cir. 2007)               (per

curiam)   (citing DOL letter opinions in support of conclusion that

employees   must    be   paid on   a   salary basis    to   qualify    for   the

combination     exemption) .       "Salary    basis"   is   defined     in   the

regulations as follows:

      (a) General rule. An employee will be considered to be
     paid on a "salary basis" within the meaning of these
     regulations if the employee regularly receives each pay
     period on a      weekly,  or   less  frequent   basis,  a
     predetermined amount constituting all or part of the
     employee's compensation, which amount is not subject to
     reduction because of variations in the quality or
     quantity of the work performed.          Subject to the
     exceptions provided in paragraph (b) of this section, an
     exempt employee must receive the full salary for any week
     in which the employee performs any work without regard to
     the number of days or hours worked.      Exempt employees
     need not be paid for any workweek in which they perform
     no work.   An employee is not paid on a salary basis if
     deductions from the employee's predetermined compensation
     are made for absences occasioned by the employer or by
     the operating requirements of the business. If the
     employee is ready, willing and able to work, deductions
     may not be made for time when work is not available.

29 C.F.R. § 541.602(a).        Paragraph (b) of§ 541.602 provides that

deductions may be made from the wages of salaried employees in

certain circumstances, such as absences of a full day or more for

personal reasons or unpaid disciplinary suspensions of a full day

or more, without destroying the salary basis of the pay.              29 C.F.R.

§ 541.602(b).      See also Cowart v. Ingalls Shipbuilding, Inc., 213

F.3d 261,   264    (5th Cir.   2000)    (citing predecessor regulation 29

C.F.R. § 541.118 (a) (2)).

                                       -23-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 24 of 36



       1.    Defendant Fails to Establish as a Matter of Law that
             Plaintiffs Were Paid on a Salary Basis

       As evidence that the plaintiffs were paid on a salary basis,

Helix cites Jordan's pay statements showing that he was paid on a
                                                                                           48
bi-weekly basis      and     received       no     less    than   $923.00    per   week,

deposition testimony of both plaintiffs showing that they were paid
                             49
on a bi-weekly basis,             that at all relevant times they were paid

more than $455.00 a week, 50 and that for any day they worked, their

daily rate remained unchanged regardless of the amount of hours

worked in the day or the quality of the work performed. 51

       Helix also cites the declaration of Kenric McNeal,                          Helix's

Director of Human Resources, that "Helix pays its Drillers a day

rate, which is a predetermined sum that remains constant regardless

of   the    hours   worked        in   a   day   and      the   quality     of   the   work




       48
      Defendants' MSJ, Docket Entry No. 27, p. 12 (citing Jordan
pay statements, Exhibit D-5 to Defendant's MSJ, Docket Entry
No. 28).
       49
      Defendants' MSJ, Docket Entry No. 27, p. 12 (citing Jordan
Deposition, p. 46:20-23, Exhibit D to Defendant's MSJ, Docket Entry
No. 27-8, p. 3; Gordon Deposition, p. 55:12-15, Exhibit C to
Defendant's MSJ, Docket Entry No. 27-3, p. 6).
       50
       Id. (citing Jordan Deposition, p. 86:6-8, Exhibit D to
Defendant's MSJ, Docket Entry No. 27-8, p. 12; Gordon Deposition,
p. 80:10-12, Exhibit C to Defendant's MSJ, Docket Entry No. 27-3,
p. 11) .
       51
      Id. at 12-13 (citing Jordan Deposition, pp. 83:22-84:7, 87:1-
15, Exhibit D to Defendant's MSJ, Docket Entry No. 27-8, pp. 11-12;
Gordon Deposition, pp. 54:7-55:3; Exhibit C to Defendant's MSJ,
Docket Entry No. 27-3, p. 6).

                                            -24-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 25 of 36



performed." 52     Plaintiffs object to this evidence on grounds that

it is inadmissible parole evidence that contradicts the unambiguous

terms and conditions of their employment as stated in the written

offer of employment sent to Gordon on July 27,                     2015. 53    However,

McNeal's     declaration       is   consistent   with     the    plaintiffs'           offer

letters, 54 plaintiffs' deposition testimony,              55
                                                                and plaintiffs' pay

statements       all   of     which   reflect    that     Helix     agreed        to     pay

plaintiffs,      and   plaintiffs      received,      a   day    rate    of   pay       that

remained constant regardless of the number of hours worked and

pursuant to which they each received more than $455.00 for any week

in   which    they     worked. 56     Because     the     McNeal     declaration          is

consistent     with     the    plaintiffs'      own     testimony       and   evidence,

plaintiffs' objection to this evidence will be overruled.




       52
      Id.  at 13   (citing McNeal Declaration,                          Exhibit     A     to
Defendant's MSJ, Docket Entry No. 27-1, p. 2 ~8).
       53
      Plaintiff's Response, Docket Entry No. 35, pp. 23-24 (citing
Exhibit C-3 to Defendant's MSJ, Docket Entry No. 27-6).
       54
      See July 27, 2015 Offer Letter to Gordon, Exhibit C-3 to
Defendant's MSJ, Docket Entry No. 27-6; and February 27, 2008 Offer
Letter to Jordan, Exhibit D-4 to Defendant's MSJ, Docket Entry
No. 28-1.
       55
      See Jordan Deposition, pp. 83:20-84:7, 86:6-87:15, Exhibit
D to Defendant's MSJ, Docket Entry No. 27-8, pp. 11-12; Gordon
Deposition, pp. 54:7-55:3, 80:10-12, Exhibit C to Defendant's MSJ,
Docket Entry No. 27-3, pp. 6, 11.
       56
      See Jordan Pay Statements, Exhibit D-5 to Defendant's MSJ,
Docket Entry No. 28.

                                        -25-
      Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 26 of 36



        Citing Faludi v. US Shale Solution, LLC, No. H-16-3467, 2017

WL 5969261,       *1     (S.D.      Tex.   November 30,          2017),    appeal docketed,

No.    17-20808        (5th    Cir.      December       26,    2017),    Helix     argues      that

because      undisputed        evidence      shows       that    Jordan     and     Gordon     were

guaranteed a minimum of $923.00 for any day that they worked, the

salary-basis test is satisfied. 57                     As evidence that plaintiffs were

guaranteed a minimum of $923.00 for any day that they worked, Helix

cites Jordan's deposition testimony that $923.00 per day was the
                                                                             59
lowest amount he was paid, 58 Jordan's pay statements,                            and the offer

of     employment        sent       to     Gordon       stating     in     pertinent          part,

" [ f] ollowing    are        the   proposed        compensation         elements       for    this

position which should be in accordance with our prior discussions:

Pay rate: $923.00 per day (to be paid on a bi-weekly basis) ." 60

        In   Faludi     the     plaintiff had           a     written   agreement       with the

defendant      stating,        "Company shall            pay Consultant           the   following

amounts .         .," the least of which was $1,000.00 for each day he

performed services.              2017 WL 5969261, at *9.                  When the plaintiff




        57
      Defendant' s MSJ, Docket Entry No. 27, pp. 12-13. See also
Defendant's Response, Docket Entry No. 36, pp. 19-20; Defendant's
Reply, Docket Entry No. 37, p. 5.
        58
      Id. at 13 (citing Jordan Deposition, pp. 84:1-7,                                  Exhibit D
to Defendant's MSJ, Docket Entry No. 27-8, p. 11).
        59
      Id.      (citing Exhibit             D-5    to    Defendant's MSJ,           Docket Entry
No. 28).
        60
      Id. (citing Exhibit C-3                     to    Defendant's MSJ,           Docket Entry
No. 27-6).

                                                 -26-
    Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 27 of 36



sued       for     violation         of   the   FLSA's      overtime     requirements,     the

defendant          sought summary judgment arguing inter alia that "the

$1,000         daily     amount      guaranteed       under    the   Agreement     therefore

'guaranteed Faludi at least $1,000.00 for each week he performed

any services, thus exceeding the $455.00 threshold.'"                             Id. at *9.

This court held that because "$1,000 per day was guaranteed if [the

plaintiff]             showed   up    for   work      and    performed    the    agreed   upon

services[, t]his satisfies the minimum guaranteed amount required

to be paid on a salary basis."                     Id. at *10.

          Faludi is distinguishable and does not control the outcome of

this case for two reasons.                      First,      in Faludi the parties had a

written agreement that guaranteed the plaintiff pay that exceeded

$455.00          for    any week in which he worked.                   Here,    there was no

written          agreement      governing       the   plaintiffs'       employment.       Even

though the letters offering the plaintiffs employment referenced

day rates that exceeded $455.00, and the plaintiffs received pay

that exceeded that amount for every week they worked, the evidence

also shows that the day rate plaintiffs were paid changed from time

to time and therefore was not as Helix contends, an amount that was

both predetermined and guaranteed not to drop below $455.00 per

day. 61        Faludi is also distinguishable because




          61
      See Jordan Deposition,     pp.  83:20-84:7,   Exhibit D to
Defendant's MSJ, Docket Entry No. 28-8, p. 11 (testifying that his
day rate changed from $985.00, to $1,014.00, to $923.00).

                                                 -27-
      Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 28 of 36



         [t]he precise question raised by the parties' arguments
         [there   was]  whether  the   language   of   29  C.F.R.
        §   541.602(a) allowing the exemption as long as the
        employee's predetermined pay 'is not subject to reduction
        because of variations in the .     . quantity of the work
        performed' includes a voluntary reduction by the employee
        as opposed to a reduction by the employer.

Id.     Voluntary reductions in pay initiated by the plaintiffs are

not at issue in this case.         Accordingly, the court is not persuaded

that Faludi controls the outcome of this case.

        Helix has presented undisputed evidence that plaintiffs were

paid at a rate that satisfied the pay rate required for them to be

qualified for one of the exemptions at issue,                i.e.,    a rate that

exceeded $455.00 for each week worked.            See 29 C.F.R.   §   541.600(a).

While Helix has presented evidence from which a reasonable trier of

fact could conclude that plaintiffs were guaranteed to receive a

qualifying      rate   of   pay   for   each    week   worked,    Helix   has   not

presented evidence that requires such a finding as a matter of law.

Helix has similarly presented evidence from which a reasonable fact

finder could - but need not -           conclude that plaintiffs "regularly

receive[d] each pay period on a weekly, or less frequent basis, a

predetermined amount constituting all or part of the employee's

compensation, which amount is not subject to reduction because of

variations in the quality or quantity of the work performed," as

required by 29 C.F.R.        §    541.602(a).     However,   Helix has neither

argued nor presented any evidence capable of establishing that

plaintiffs received the full            salary for any week in which they


                                        -28-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 29 of 36



performed any work without regard to the number of days or hours

worked,        as also required by 29 C.F.R.     §   541.602(a)     ("an exempt

employee must receive the full salary for any week in which the

employee performs any work without regard to the number of days or

hours        worked") .   The court therefore    concludes   that    Helix has

failed to carry its burden of establishing that it is entitled to

judgment as a matter of law that plaintiffs were paid on a "salary

basis."        Accordingly, Defendant's MSJ will be denied.



        2.      Plaintiffs Fail to Establish as a Matter of Law that They
                Were Not Paid on a Salary Basis

        Plaintiffs argue that because undisputed evidence shows that

Helix paid them on a day-rate basis as opposed to a salary basis,

they are entitled to summary judgment because the salary basis test

is not        satisfied. 62   Plaintiffs   argue that   contrary to Helix's

contention that they were guaranteed a minimum of $923.00 for any

day they worked, the offer letter that Gordon received establishes

as a matter of law that he was an at-will employee guaranteed

nothing. 63       Citing Gordon's offer of employment, plaintiffs argue

that "the sole pieces of documentary evidence that outline the



        62
      Plaintiff's MPSJ, Docket Entry No. 29, pp. 24-26.  See also
Plaintiff's Response, Docket Entry No. 35, pp. 16-17 and 25-33.
        63
      Plaintiff's Response, Docket Entry No. 35, p. 29.   See also
Plaintiff's Reply, Docket Entry No. 38, p. 6 (asserting "No
Evidence of a Guarantee Means That the Drillers Were Not Paid on a
Salary Basis").

                                      -29-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 30 of 36



terms and conditions of Jordan's and Gordon's employment expressly

disclaim any guarantees. " 64          Gordon's offer of employment stated:

     This letter only serves to communicate a contingent offer
     of employment and is not intended to create, nor is it to
     be construed to constitute, an employment contract
     between you and Helix.   Your employment with Helix will
     be "at-will," that is the employment relationship can be
     terminated at any time by either you or Helix. 65

Citing Dufrene v.        Browning Ferris,         Inc.,   207 F.3d 264,         268    (5th

Cir. 2000), and Hughes v. Gulf Interstate Field Services, 878 F.3d

183, 187-93     (6th Cir. 2017), plaintiffs argue that they were not

paid on a salary basis because "Helix admits the wages it paid to

Jordan and Gordon were computed 'by multiplying the number of days

worked by their daily wage.'" 66                Plaintiffs also cite McQueen v.

Chevron Corp.,     No.    C-16-02089,      2018 WL 1989937,         *1    (N.D.   Calif.

April 3, 2018), for holding that payment of $1,000.00 per day did

not qualify as payment on a salary basis. 67

     Dufrene     involved       a    dispute     over   the   method     used     by   the

defendant     employer     to       calculate    overtime     pay   for     non-exempt



     64
      Plaintiff' s Response, Docket Entry No. 35, p. 32                           (citing
Exhibit C-3 to Defendant's MSJ, Docket Entry No. 27-6).
     65
      Gordon' s offer of employment, Exhibit C-3 to Defendant's MSJ,
Docket Entry No. 27-6, p. 3.
     66
      Plaintiff' s MPSJ, Docket Entry No. 2 9, p. 2 6 (quoting Dufrene
v. Browning-Ferris, Inc., 994 F. Supp. 748, 754 (E. D. La. 1998),
aff'd, 207 F. 3d 264 (5th Cir. 2000)). See also Plaintiff's
Response, Docket Entry No. 35, p. 27; Plaintiff's Reply, Docket
Entry No. 38, pp. 6-8.
     67
          Plaintiff's Response, Docket Entry No. 35, pp. 28-29.

                                          -30-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 31 of 36



employee plaintiffs.       At issue was whether the employee's overtime

pay was     to be    calculated under      29      C.F.R.   §   778.112   governing

employees paid a day rate, or under 29 C.F.R. § 778.114 governing

employees     paid    a   fixed   salary     for     fluctuating    hours.        The

undisputed evidence showed that the employees were paid a day rate

of $74.50 or $76.00 for each day's work regardless of the number of

hours worked in a day,        and that they were not paid for days not

worked.     207 F.3d at 268.      The district court held that            §   778.112

provided     the    appropriate   method     for     calculating    overtime      pay

reasoning:

     The distinction between the two regulations is explicit:
     Section 778.112 applies to workers who are "paid a flat
     sum for a day's work or for doing a particular jobn and,
     in contrast, § 778.114 applies to employees who are
     "employed on a salary basis. n      Department of Labor
     Regulations provide that an employee is considered to be
     paid "on a salary basisn within the meaning of the
     regulations "if under his employment agreement he
     regularly receives each pay period on a weekly or less
     frequent basis, a predetermined amount constituting all
     or part of his compensation, which amount is not subject
     to reduction because of variations in the quality or
     quantity of the work performed.          Subject to the
     exceptions provided below, the employee must receive his
     full salary for any week in which he performs any work
     without regard to the number of days or hours worked.n
     29 C.F.R. § 541.118(a) 68 (emphasis added).    Plaintiffs
     fail to meet this definition because they generally do
     not receive compensation for the days they do not work.
     The workers do not receive a flat salary per week
     regardless of how many days of the week they have worked.
     Instead, they are paid a daily rate, and their weekly
     salary is computed by multiplying the number of days



     68
      This regulation has since been revised and renumbered to 29
C.F.R. § 541.602(a). See Cowart, 213 F.3d at 264.

                                      -31-
      Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 32 of 36



        worked by their daily wage.  Accordingly, it is clear
        that they are covered by§ 778.112, not § 778.114.

994 F.        Supp.       at 754.            On appeal the Fifth Circuit affirmed the

district           court's        determination            that    §    7 7 8. 112    applied     to    the

employees, stating that "employees here are not paid a salary for

a workweek.              Instead,        they are paid for the number of days they

work in a week: a day-rate."                          207 F.3d at 268.

        Hughes involved a dispute over whether employees paid a day

rate of $337.00 were exempt from the FLSA's overtime requirements

because           they    qualified           as     highly    compensated           employees.         The

employees conceded that they were paid in a manner and at a rate

consistent with being exempt,                           but they argued that it mattered

whether their salaries were guaranteed,                                  and whether a          rational

trier        of     fact        could        have    concluded         that    there     was    no     such

guarantee.               The district court granted summary judgment to the

defendant employer, but the Sixth Circuit reversed explaining that

the    plaintiffs               had    introduced          evidence      that       their   salary      was

calculated at the rate of $337.00 per day worked, that there was

thus     "reason           to    conclude           that   their       pay    was     calculated       more

frequently than weekly[, a]nd it is very much disputed whether what

they received weekly was in fact guaranteed."                                       878 F.3d at 189.

        Helix        argues           that    Dufrene       and   Hughes       are     legally    and/or

factually distinguishable                           from this     case. 69          Helix argues       that


        69
             Defendant's          Response,           Docket      Entry       No.     36, pp. 19-20;
                                                                                        (continued ... )

                                                       -32-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 33 of 36



Dufrene        and   Hughes   are   factually   distinguishable    because    the

employees at issue in those case were undisputedly paid day rates

that did not satisfy the requirement that an exempt employee be

compensated on a salary basis at a rate of not less than $455 per

week.        See 29 C.F.R. § 541.600.     See Dufrene,   994 F. Supp. at 750

(employees paid day rates ranging from $61.75-$76.00); Hughes, 878

F.3d at 185 and 189 (employees paid a day rate of $337.00).              While

this factual distinction is relevant to whether the rate of weekly

pay requirement is satisfied,            it has no bearing on whether the

other requirements for establishing that plaintiffs were paid on a

"salary basis" are satisfied.

        Helix argues that Dufrene is legally distinguishable because

at   issue      there was which of two methodologies         for   calculating

overtime pay applied to undisputedly non-exempt employees.               Helix

argues that "Dufrene does not establish that a salary based on a

day rate fails the salary basis requirement for exemptions under

the FLSA, because it does not consider this issue." 70             While Helix

is correct that the precise question at issue in Dufrene was not

the precise question at issue here, the Dufrene court's discussion

of§ 541.602(a)'s predecessor, 29 C.F.R. § 541.118(a), indicates

that satisfying§ 541.600(a)'s weekly minimum rate of payment of



        69
      ( • • • continued)
Defendant's Reply, Docket Entry No. 37, pp. 2-5.
        70
             Defendant's Response, Docket Entry No. 36, pp. 19-20.

                                        -33-
      Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 34 of 36


$455.00 is only one of several requirements that must be met to

establish that employees are paid on a "salary basis."                                      In addition

to receiving a weekly minimum rate of payment, employees must also

receive their "full salary for any week in which they perform any

work without             regard to the            number        of days     or hours         worked."

Dufrene,       994       F.       Supp.    at    754    (citing     29    C.F.R.    §       541.118(a),

predecessor of 29 C.F.R § 541.602(a)).                            While plaintiffs argue that

this       requirement            cannot be       satisfied in this           case because the

undisputed evidence establishes that they were paid a day rate,

"merely because an employee's earnings are computed on a daily rate

basis does not mean that the employee is not paid on a                                           salary

basis."       Akins v. Worley Catastrophe Response, LLC, Civil Action

No. 12-2401, 2013 WL 19077486, *4                             (E.D. La. May 8, 2013)           (quoting

29 C.F.R.      §    604(b)         ("An exempt employee's earnings may be computed

on    an    hourly,           a    daily    or    a    shift     basis,     without         losing   the

exemption          or    violating          the       salary     basis     requirement,         if   the

employment arrangement also includes a guarantee of at least the

minimum weekly required amount paid on a salary basis regardless of

the    number       of    hours,          days    or    shifts     worked,    and       a    reasonable

relationship exists between the guaranteed amount and the amount

actually earned.")).

        The    deposition             excerpts         and     other     evidence       presented     by

plaintiffs are not sufficient to carry their burden of showing that

they were not paid on a salary basis.                              Defendants have presented

competent summary judgment evidence, consisting of the declaration

testimony of Kenric McNeal, Helix's Director of Human Resources,

                                                       -34-
     Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 35 of 36


excerpts from plaintiffs'                 deposition testimony,          plaintiffs'       pay

statements,         and plaintiffs'            offers   of employment,       showing that

material fact issues are in dispute concerning whether plaintiffs

were paid on a salary basis, including but not limited to, whether

plaintiffs were guaranteed a minimum of at least $455 per week for

the weeks that they worked, and whether plaintiffs were paid their

full     rate      and    did   not     have   their    wages   reduced      based    on   the

quantity of work when they did not work full weeks.                               Because the

question of whether plaintiffs were paid on a salary basis remains

in dispute, they cannot prevail on their motion for partial summary

judgment on their contentions that they were not exempt executive,

administrative,           combination,         or   highly   compensated employees.

Accordingly, plaintiffs' motion for partial summary judgment will

be denied.



D.      Genuine Issues of Material Fact Preclude Granting                              Either
        Party's Summary Judgment Motion on Willfulness

        Helix moves for summary judgment on the issue of willfulness

arguing that plaintiffs cannot present any evidence that Helix knew

its pay practices violated the FLSA. 71                  Plaintiffs move for summary

judgment on the issue of willfulness contending there is no genuine

issue        of   material      fact    that    would   allow   a     jury   to    avoid   the

conclusion         that    Helix       willfully    violated    the    FLSA. 72      For   the

reasons stated in the preceding sections, the court has concluded


        71
             Defendant's MSJ, Docket Entry No. 27, pp. 19-20.
        72
             Plaintiff's MPSJ, Docket Entry No. 29, p. 35.

                                                -35-
   Case 4:16-cv-01808 Document 39 Filed in TXSD on 10/11/18 Page 36 of 36



that genuine issues of material fact exist as to whether Helix

violated the FLSA.          Reviewing the parties' cited evidence leads the

court to conclude that genuine issues of material fact also exist

as to whether any violation that Helix may have made was willful.

Therefore, both parties' motions for summary judgment on the issue

of willfulness will be denied.



                            IV.    Conclusions and Order

     For    the     reasons       stated   in   §     III.C.1,   above,    plaintiffs'

objection to      ~~8-9   of the McNeal Declaration are OVERRULED, and for

the reasons stated in §§ III.C.1 and III.D,                      above,   Helix Energy

Solutions Group, Inc.'s Motion for Summary Judgment (Docket Entry

No. 27) is DENIED.

     For the reasons stated in§§ III.B, III.C.2, and III.D, above,

Plaintiff    Ralph        Jordan's    Motion        for   Partial   Summary   Judgment

(Docket Entry No. 29) is DENIED.

     The Joint Pretrial Order must be filed by November 2, 2018.

     Docket Call will be held on November 9, 2018, at 3:00p.m. in

Courtroom    9-B,     9th    Floor,    United        States   Courthouse,     515   Rusk

Avenue, Houston, Texas 77002.

     SIGNED at Houston, Texas, this 11th day




                                                                SIM LAKE
                                                     UNITED STATES DISTRICT JUDGE


                                           -36-
